Case 8:19-cv-00710-MSS-TGW Document 178 Filed 09/11/20 Page 1 of 7 PageID 5877




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     UMG RECORDINGS, INC., et al.,

           Plaintiffs,

               v.                           Case No. 8:19-cv-00710-MSS-TGW

     BRIGHT HOUSE NETWORKS, LLC,

           Defendant.


                PLAINTIFFS’ MOTION FOR LEAVE TO SUBMIT A
         FIVE-PAGE REPLY IN FURTHER SUPPORT OF THEIR MOTION FOR
             CERTIFICATION OF INTERLOCUTORY APPEAL (DKT. 155)
Case 8:19-cv-00710-MSS-TGW Document 178 Filed 09/11/20 Page 2 of 7 PageID 5878




           Pursuant to Local Rule 3.01(c), Plaintiffs respectfully request leave to file a reply of

    no more than five pages in further support of their Motion For Certification of Interlocutory

    Appeal Pursuant to 28 U.S.C. § 1292(b) of the Court’s Order Dismissing Plaintiffs’ Claim

    for Vicarious Liability (Dkt. 155) (the “Motion”), in order to respond to mischaracterization

    of law and facts in Bright House Networks’ (“BHN”) Opposition thereto (Dkt. 162).

            Courts within this District have held that good cause for a reply exists when plaintiffs

    seek leave to explain why “defendant’s case law should not be applied to the facts of the

    present case,” Ottaviano v. Nautilus Ins. Co., No. 8:08-cv-2204-T-33TGW, 2009 WL 425976

    at *1 (M.D. Fla. Feb. 19, 2009), or “to address arguments in [] response in opposition that

    [movants] believe are inaccurate and unsupported,” Pk Studios, Inc. v. R.L.R. Investments,

    LLC, No. 2:15-CV-389-FTM-99CM, 2015 WL 12843877, at *1 (M.D. Fla. Dec. 8, 2015).

           Plaintiffs seek to address three inaccurate and unsupported characterizations of law

    and fact in BHN’s Opposition. First, BHN argues that the direct financial benefit issue

    proposed for certification is not a controlling question of law because an alternative basis—

    BHN’s responsibility for the availability of infringing content—supports the court’s ruling.

    But to the extent that the Court concluded that ISPs such as BHN cannot be vicariously liable

    for their subscribers’ copyright infringement because they are not a “storage vehicle” for the

    infringing content, Dkt. 142, at 11, such a holding would itself constitute a controlling

    question of law for which there is substantial ground for difference of opinion. A number of

    courts have found that vicarious liability can be pled and proven against ISPs similarly

    situated to BHN—including in a recent opinion in the District of New Jersey, which

    considered and disagreed with this Court’s analysis in denying a motion to dismiss a




                                                —1—
Case 8:19-cv-00710-MSS-TGW Document 178 Filed 09/11/20 Page 3 of 7 PageID 5879




    vicarious infringement claim against an ISP. UMG Recordings, Inc. v. RCN Telecom

    Services, LLC, 3:19-cv-17272-MAS-ZNQ, ECF 88, PageID 937–40 (D.N.J. Aug. 31, 2020);

    see also, e.g., Sony Music Entm’t v. Cox Commcn’s, Inc., No. 1:18-cv-00950-LO-JFA, ECF

    707, at *17–20 (affirming jury verdict holding ISP liable for vicarious infringement on the

    same theory pled here). In fact, the sole authority cited by the Court in support of any

    conclusion that “availability of infringing content” must be independently pled does not take

    that position. See Adobe Sys. Inc. v. Canus Prods., Inc., 173 F. Supp. 2d 1044, 1051 (C.D.

    Cal. 2001).

            Second, BHN argues that an issue can only constitute a controlling question of law if

    it disposes of the litigation in its entirety, including claims that were not the subject of the

    order at issue. That is not correct. None of the cases that BHN cites held that a controlling

    question must be dispositive of other claims that were not subject to the motion to dismiss.

    And BHN’s position is irreconcilable with the many cases certifying orders granting partial

    summary judgment in order to avoid a potential re-trial, which necessarily require the

    existence of a surviving claim. See, e.g., In re Pac. Forest Prods. Corp., 335 B.R. 910, 924–

    25 (S.D. Fla. 2005) (certifying interlocutory appeal of order granting partial summary

    judgment because “consideration now bears the benefit of crystallizing the issues at trial,

    and, importantly, staving off a potential re-trial,” such that “immediate appeal would hasten

    the ultimate disposition of this case”); Perez v. Preston, No. 1:14-CV-4122-WBH, 2016 WL

    10637099, at *1 (N.D. Ga. Nov. 22, 2016) (certifying order “dismiss[ing] a significant

    portion”—not all—“of the Government's claims” for interlocutory appeal because “there is a

    good chance that this case will come back for a second round if the Eleventh Circuit




                                                  —2—
Case 8:19-cv-00710-MSS-TGW Document 178 Filed 09/11/20 Page 4 of 7 PageID 5880




    disagrees with this Court,” such that “an immediate appeal will materially advance the

    ultimate termination of the litigation”); see also Moyer v. Citicorp Homeowners, Inc., 799

    F.2d 1445, 1448 (11th Cir. 1986) (“The district court, pursuant to 28 U.S.C. § 1292 (b)

    (1982), certified that its order granting partial summary judgment involved a controlling

    question of law as to which there was substantial ground for difference of opinion and that an

    immediate appeal would materially advance the ultimate termination of the cause, and we

    granted leave to appeal.”).

            Third, to refute Plaintiffs’ arguments that interlocutory appeal would advance the

    ultimate disposition of this litigation, BHN argues that, based on the timing of any appeal,

    there is a risk of two trials regardless of whether the vicarious count is certified now. But

    this argument conflates two distinct issues: (1) the risk of an ultimate reversal on appeal as

    to the count that proceeds to trial, which is the focus of BHN’s response; and (2) the risk of a

    second trial even if there is no error in the first, because the trial did not include the

    dismissed claim. Courts have treated the issue of holding a second trial on an untried claim

    as a distinct factor that counsels in favor of certifying an order for interlocutory appeal. See,

    e.g., In re Pac. Forest Prods. Corp., 335 B.R. at 924–25; see also Perez, 2016 WL

    10637099, at *1.

            Plaintiffs accordingly request leave to submit a reply of no more than five pages

    addressing the matters above, to be filed no more than five business days following the

    Court’s ruling on this request.




                                                  —3—
Case 8:19-cv-00710-MSS-TGW Document 178 Filed 09/11/20 Page 5 of 7 PageID 5881




     Dated: September 11, 2020           /s/ Jonathan M. Sperling
                                         Jonathan M. Sperling (pro hac vice)
                                         COVINGTON & BURLING LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, NY 10018-1405
                                         Telephone: (212) 841-1000
                                         jsperling@cov.com

                                         Mitchell A. Kamin (pro hac vice)
                                         Neema T. Sahni (pro hac vice)
                                         COVINGTON & BURLING LLP
                                         1999 Avenue of the Stars, Suite 3500
                                         Los Angeles, CA 90067-4643
                                         Telephone: (424) 332-4800
                                         mkamin@cov.com
                                         nsahni@cov.com

                                         David C. Banker, Esquire
                                         Florida Bar No. 0352977
                                         Bryan D. Hull, Esquire
                                         Florida Bar No. 020969
                                         BUSH ROSS, P.A.
                                         1801 North Highland Avenue
                                         P.O. Box 3913
                                         Tampa, FL 33601-3913
                                         Telephone: (813) 224-9255
                                         dbanker@bushross.com
                                         bhull@bushross.com

                                         Matthew J. Oppenheim (pro hac vice)
                                         Scott A. Zebrak (pro hac vice)
                                         Jeffrey M. Gould (pro hac vice)
                                         OPPENHEIM + ZEBRAK, LLP
                                         4530 Wisconsin Ave. NW, 5th Floor
                                         Washington, DC 20016
                                         Telephone: (202) 621-9027
                                         matt@oandzlaw.com
                                         scott@oandzlaw.com
                                         jeff@oandzlaw.com


                                         Attorneys for Plaintiffs
Case 8:19-cv-00710-MSS-TGW Document 178 Filed 09/11/20 Page 6 of 7 PageID 5882




                            LOCAL RULE 3.01(g) CERTIFICATION

           Pursuant to Local Rule 3.01(g), Plaintiffs certify that they conferred with BHN

    regarding this motion. On September 10, 2020, Plaintiffs informed counsel for BHN of their

    intent to file this motion. BHN refused to consent to the relief sought herein unless Plaintiffs

    agreed not to oppose BHN’s separate request for leave to file a seven-page reply in support

    of its Motion to Modify the Scheduling Order. Because the two motions are completely

    distinct, Plaintiffs declined that contingent offer. Counsel for BHN ultimately did not grant

    consent for the request sought herein.



     Dated: September 11, 2020                       /s/ Jonathan M. Sperling
                                                     Jonathan M. Sperling
Case 8:19-cv-00710-MSS-TGW Document 178 Filed 09/11/20 Page 7 of 7 PageID 5883




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 11, 2020, I caused the foregoing document

    and all supporting materials thereto to be filed electronically with the Clerk of the Court

    using the CM/ECF system, which will send a notice of electronic filing to all counsel of

    record registered with CM/ECF.


                                                          /s/ Jonathan M. Sperling
                                                          Attorney
